 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     PROLIANCE SURGEONS, INC., P.S., a          )
10   Washington Professional Service Corporation,
                                                )       CASE NO. 2:18-cv-00835-RSM
     PROLIANCE SURGEONS, INC. P.S.              )
11   EMPLOYEE HEALTH CARE PLAN, a Self-
     funded Plan, CHARLES A. PETERSON, II,      )
                                                )       STIPULATION AND ORDER OF
12   NANCY E. LORUSSO, and SAMUEL J.                    DISMISSAL OF ALL CLAIMS AND
     PETERSON                                   )
                                                        PARTIES
13                                              )
                        Plaintiffs,             )
14                                              )
            v.                                  )
15
     AIR TREK, INC., a Florida Corporation, AIR )
16   AMBULANCE BILLING, LLC, an Arizona )
     Limited Liability Company                  )
17
                                                )
18                      Defendants.             )
     ______________________________________
19
20                                           STIPULATION
21
             All parties, by and through their undersigned counsel, hereby stipulate under
22
     Fed. R. Civ. P. 41(a)(1)(ii) that all claims and causes of action in this matter be dismissed with
23
     prejudice, with each party bearing its own attorney fees and costs.
24
     ///
25
     ///
26
27
28


     STIPULATION AND ORDER OF DISMISSAL - 1
     #1245407 v1 / 47709-004
 1   DATED this 8th day of May, 2019.
 2
 3
      KARR TUTTLE CAMPBELL                    GORDON TILDEN THOMAS &
 4
                                              CORDELL LLP
 5    s/ Medora A. Marisseau
      s/ J. Derek Little                      s/ John D. Cadagan
 6    Medora A. Marisseau, WSBA #23114        John D. Cadagan, WSBA #47996
 7    J. Derek Little, WSBA #40560            One Union Square
      701 Fifth Avenue, Suite 3300            600 University Street Suite 2915
 8    Seattle, WA 98104                       Seattle, WA 98101
      Telephone: 206-223-1313                 Telephone: 206-467-6477
 9    Facsimile: 206-682-7100                 Facsimile: 206-467-6292
10    Email: mmarisseau@karrtuttle.com        Email: jcadagan@gordontilden.com
      Email: dlittle@karrtuttle.com           Attorneys for Defendants
11    Attorneys for Plaintiffs
12                                            BUNTROCK HARRISON & GARDNER
13                                            LAW, PLLC

14                                            s/ Shane D. Buntrock
                                              Shane D. Buntrock
15
                                              2158 North Gilbert Road, Suite 119
16                                            Mesa, Arizona 85203
                                              Telephone: 480-664-7728
17                                            Facsimile: 480-668-3110
                                              Email: shane@bhglaw.com
18
                                              Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL - 2
     #1245407 v1 / 47709-004
 1                                      ORDER OF DISMISSAL
 2           Pursuant to the stipulation of the parties under Fed. R. Civ. P. 41(a)(1)(ii), it is hereby
 3
     ORDERED that this matter be, and hereby is, dismissed with prejudice as to all claims, causes of
 4
     action and parties, with each party bearing its own attorney fees and costs.
 5
             DATED this 10th day of May, 2019.
 6
 7
 8
 9
10
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL - 3
     #1245407 v1 / 47709-004
